                        UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA


                                  )
GEORGE GRIGSBY,                   )
                                  )
            Petitioner,           )
                                  )
            v.                    )              No. 16-cv-1918 (KBJ)
                                  )
MARY THOMAS, Judge, Circuit Court )
of Cook County Illinois,          )
                                  )
            Respondent.           )
                                  )

                              MEMORANDUM OPINION

       Petitioner George Grigsby, who is located in Chicago, Illinois, has filed a pro se

document titled “Petition for Writ of Habeas Corpus Pursuant to 28 U.S.C. [§§] 2241,

2254[,]” in which he challenges the decision of Judge Mary Thomas (an Illinois state

court judge) “to place him in a mental health institution without a grand jury

indictment[.]” (Pet. For Writ of Habeas Corpus, ECF No. 1, at 1.) Grigsby has filed

seven prior habeas actions in this District that appear to arise from these same facts,

each of which named Judge Thomas as the respondent. See Grigsby v. Thomas, No.

14cv1579, 2014 WL4661195, at *1 (D.D.C. Sept. 19, 2014) (noting Grigsby’s five prior

habeas actions); see also Grigsby v. Thomas, No. 15cv1517. In each of these prior

cases, the district court found that that it did not have jurisdiction over Grigsby’s

habeas petition. See, e.g., Grigsby, 2014 2014 WL4661195, at *1. That same

conclusion is warranted here, and thus, this Court will DISMISS the habeas petition

without prejudice for want of jurisdiction.
          The proper respondent in a habeas action is the petitioner’s custodian. See

Rumsfeld v. Padilla, 542 U.S. 426, 440–41 (2004). Grigsby “has not indicated how

Judge Mary Thomas could be his custodian.” Grigsby, 2014 WL 4661195, at *1.

Furthermore, even if Judge Thomas could somehow be deemed Grigsby’s custodian, the

Court nevertheless lacks jurisdiction over Grigsby’s habeas petition because a federal

district court “may not entertain a habeas petition [under § 2241] unless the respondent

custodian is within its territorial jurisdiction.” Stokes v. U.S. Parole Comm’n, 374 F.3d

1235, 1239 (D.C. Cir. 2004). If Grigsby “is confined at all, his confinement appears to

be in Chicago, Illinois, not Washington, D.C.” Grigsby, 2014 WL 4661195, at *1.

Therefore, any habeas action challenging that confinement must be brought Illinois.

See id.

          Because this Court has no jurisdiction over Grigsby’s habeas petition, it will

dismiss this matter without prejudice. A separate order accompanies this Memorandum

Opinion.



DATE: December 14, 2018                     Ketanji Brown Jackson
                                            KETANJI BROWN JACKSON
                                            United States District Judge




                                               2
